The constitutionality of Pub. Laws R.I. cap. 447, was sustained in Town Council of Cranston, Petitioner,18 R.I. 417.1 Our opinion is that the writ of mandamus prayed for should be granted; that the assessors should assess the tax as of the year 1895, when it should *Page 577 
have been assessed; and that the remissions should be made to the persons who were then tax-payers.
NOTE. — Upon the issuance and service of the writ the assessors made the required assessments on the ratable property of the town according to its valuation of August 15, 1895, and apportioned the remissions to those who were then tax-payers in the respective school districts.
1 The statute is quoted in full in a note to the report of this case.